Case: 12-30422     Document: 00512031159         Page: 1     Date Filed: 10/24/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                         October 24, 2012

                                     No. 12-30422                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



INGRID CYLESTE WINSLOW-HARRIS,

                                                  Plaintiff-Appellant

v.

PATRICK R. DONAHOE, Postmaster General,

                                                  Defendant-Appellee


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:10-CV-3588


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Ingrid Cyleste Winslow-Harris brought claims of retaliatory discharge and
employment discrimination against the Postmaster General of the United States
Postal Service. The district court granted the Defendant’s motion to dismiss the
claim of retaliatory discharge and granted the Defendant’s motion for summary
judgment on the claim of employment discrimination. Winslow-Harris appeals
the judgment on both claims. We AFFIRM.


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-30422    Document: 00512031159      Page: 2   Date Filed: 10/24/2012




                                  No. 12-30422

      On her first claim of retaliatory discharge, the district court held that
Winslow-Harris had not exhausted her administrative remedies. See 42 U.S.C.
§ 2000e-16(c). Thus, the district court properly dismissed this claim under Fed.
R. Civ. P. 12(b)(1) for lack of subject matter jurisdiction. Pacheco v. Mineta, 448
F.3d 783, 788 (5th Cir. 2006).
      Winslow-Harris’s second claim of discrimination based on her race is
analyzed using the traditional burden-shifting rules of McDonnell Douglas Corp.
v. Green, 411 U.S. 792 (1973). A plaintiff must first establish a prima facie case
that she has suffered discrimination based on race. Frank v. Xerox Corp., 347
F.3d 130, 137 (5th Cir. 2003). If that case is made, the burden shifts to the
defendant to “articulate a legitimate, nondiscriminatory reason for the
questioned employment action.” Id. If such a reason is given, “the burden shifts
back to the plaintiff to produce evidence that the defendant’s articulated reason
is merely a pretext for discrimination.” Id.
      Assuming Winslow-Harris established her prima facie case, the Defendant
articulated legitimate, non-discriminatory reasons for discharging Winslow-
Harris during her probationary period of employment. Winslow-Harris filed no
opposition to the Defendant’s motion for summary judgment.             The record
contains no evidence that the Defendant’s stated reasons are pretextual. “‘A
complete failure of proof concerning an essential element of the nonmoving
party’s case necessarily renders all other facts immaterial’ and ‘mandates the
entry of summary judgment’ for the moving party.” United States ex rel. Farmer
v. City of Houston, 523 F.3d 333, 337 (5th Cir. 2008) (quoting Celotex Corp. v.
Catrett, 477 U.S. 317, 322-23 (1986)). The claim based on racial discrimination
fails because there was no evidence produced suggesting pretext.
      The judgment of the district court is AFFIRMED.



                                        2